EXHIBIT 99.2 AVALON RARE METALS INC. Management Discussion and Analysis of Financial Statements For the period ended May 31, 2011 This Management Discussion and Analysis (“MDA”) of Avalon Rare Metals Inc. (the "Company" or “Avalon”) provides analysis of the Company's financial results for the three months and nine months ended May 31, 2011.The following information should be read in conjunction with the accompanying unaudited consolidated financial statements and the related notes thereto.Unless otherwise noted, all currency amounts included in the MDA are stated in Canadian dollars. This MDA includes certain statements that may be deemed "forward-looking statements".All statements in this discussion, other than statements of historical fact, that address future production, reserve potential, exploration drilling, exploitation activities and events or developments that the Company expects, are forward-looking statements.Although the Company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements. Factors that could cause actual results to differ materially from those in forward-looking statements include market prices, exploitation and exploration successes, continued availability of capital and financing and general economic, market or business conditions.Investors are cautioned that any such statements are not guarantees of future performance and that the actual results or developments may differ materially from those projected in the forward-looking statements.This report is prepared as of July 12, 2011. Nature of Business and Overall Performance Avalon is a Canadian mineral exploration and development company that is listed on the Toronto Stock Exchange in Canada, on the NYSE Amex in the United States and also trades on the Frankfurt Stock Exchange in Germany. The Company seeks to build shareholder value by becoming a diversified producer and marketer of rare metals and minerals and expanding the markets for its mineral products.The technical information included in this MD&A unless otherwise stated, has been reviewed by Donald S. Bubar, P. Geo., President of the Company and Dr. William Mercer, P. Geo., Vice-President, Exploration of the Company.Mr. Bubar and Dr. Mercer are both Qualified Persons under National Instrument 43-101. Avalon operates primarily in Canada with a primary focus on the rare earth elements (“REE”), and other rare metals and minerals including lithium, tantalum, niobium, cesium, indium, gallium, zirconium and a related base metal; tin.By definition, REE are the lanthanide series of elements (atomic numbers 57 - 71), whereas the term “rare metals” is a more general “umbrella” term that includes the REE as well as other rare metals including those named above. The Company is in the process of exploring or developing three of its six mineral resource properties.All active projects (Thor Lake, Separation Rapids, and East Kemptville) are rare minerals or rare metals properties that are at an advanced stage with identified reserves and/or mineral resources that are potentially economic, provided that sales contracts with customers can be secured and project financing arranged.The Thor Lake Rare Metals Project (“Thor Lake”) is the Company’s most advanced project. 1 The results of a positive Prefeasibility Study (“PFS”) on the development potential of the Nechalacho REE deposit on the Thor Lake project were announced on June 21, 2010, and the relatedtechnical report was filed on July 27, 2010. This report has subsequently been amended and re-filed twice with the most recent updated technical report being filed on March 15, 2011. Subsequent to the end of the quarter, on July 7, 2011, the Company announced a further update of the PFS and another updated technical report is scheduled for filing by August 21, 2011.Completion of a bankable feasibility study (“BFS”) by late 2012, is the Company’s top priority and primary focus. Avalon has adopted the Principles and Guidelines for Responsible Exploration being developed by the Prospectors and Developers Association of Canada (“PDAC”), as a policy of the Company and made Corporate Social Responsibility (“CSR”) a Company priority.Avalon applies these principles throughout its operations, particularly with respect to its environmental and community engagement practice on the Thor Lake project. Industrial demand for the rare metals is growing due to their importance in an expanding array of applications in technology related to energy efficiency and a cleaner environment.Rare metals supplies are constrained, especially for the rare earth elements where China provides approximately 95% of the world’s primary supply.Recent policy directives announced by the Chinese government are dictating reductions in exports of unprocessed rare earth elements leading to concern about security of supply of certain REE in major REE consuming countries such as Japan, Korea and the United States.Moreover, REE supply shortages both outside and inside China have caused prices to escalate dramatically over the past few months stimulating increased investor interest in rare earth companies. During the quarter ended November 30, 2010, the Company completed a short form prospectus offering and issued 9,240,000 units at a price of $3.25 per unit for gross proceeds of $30,030,000 (as more fully described under “Liquidity and Capital Resources”) and, as of this date, remains well-funded to continue advancing its priority projects. Selected Annual Information The following selected financial data for each of the three most recently completed fiscal years are derived from the audited annual financial statements of the Company, which were prepared in accordance with Canadian generally accepted accounting principles. For the Years Ending August 31, $ $ $ Net revenues Loss before discontinued operations and extraordinary items Loss before discontinued operations and extraordinary items, per share basic and fully diluted Net loss Net loss, per share basic and fully diluted Total assets Total long term liabilities - - - Cash dividends - - - The Company has recorded losses in each of its three most recently completed fiscal years and expects to continue to record losses until such time as an economic resource is identified, developed and brought into profitable commercial operation on one or more of the Company’s properties or otherwise disposed of at a profit.Since the Company has no revenue from operations, annual operating losses typically represent the sum of business expenses plus any 2 write-offs of mineral properties abandoned during the period.The Company expects to continue to increase its level of business activity in coming years and consequently investors should anticipate that the Company’s annual operating losses will also increase until a new operation is brought into production or disposed of at a profit. Results of Operations Exploration and Development Activities Resource property expenditures for the three months ended May 31, 2011 totalled $4,473,551, a 34% increase over the level of expenditures in the comparable period of the previous fiscal year ($3,492,229).87% of these expenditures were incurred on Thor Lake, and 12% of these expenditures were incurred on project generative exploration work in North America and these account for most of the increase.The increased expenditures on Thor Lake were related mainly to increased expenditures on metallurgical and market studies, environmental studies/permitting and community consultation work, which were partly offset by slightly decreased expenditures on feasibility and engineering studies. As a result of the project generative work, the Company has now staked over 500 claims covering approximately 10,000 acres in the south-western United States. Most of the expenditures on project generative work were incurred on claim staking and carrying out initial geological work and geophysical surveys on these new claims. Resource property expenditures for the nine months ended May 31, 2011 totalled $12,858,896, a 28% increase over the level of expenditures in the comparable period of the previous fiscal year ($9,408,330).The majority (95%) of these expenditures were incurred on Thor Lake.The increase was primarily caused by increased level of activities including drilling, metallurgical and market studies, environmental studies, permitting and community consultation at Thor Lake. No properties were abandoned during the nine months ended May 31, 2011 and no expenditures were written off. Thor Lake The Thor Lake Rare Metals Project ("Thor Lake") is located in the Mackenzie Mining District of the Northwest Territories (“NWT”), about five kilometres north of the Hearne Channel of Great Slave Lake and approximately 100 kilometres southeast of the city of Yellowknife.The property is situated in an area referred to as the Akaitcho Territory, an area which is subject to a comprehensive native land claim negotiation involving several communities including the four in direct proximity to the project; Yellowknives Dene (Ndilo and Dettah), Lutsel K’e and Deninu Kue. The property is comprised of five contiguous mining leases totalling 10,449 acres (4,249 hectares) and three claims totalling 4,597 acres (1,869 hectares), the latter staked in 2009 to cover favourable geology to the west of the mining leases.The leases are subject to two underlying royalty agreements entitling the royalty holders to a cumulative 5.5% Net Smelter Returns Royalty, of which 2.5% can be bought back at the principal amount of $150,000 compounded annually at the average Canadian prime rate from May 2, 1982 to the buyback date (as at May 31, 2011, this amounts to approximately $1.2 million). Since acquiring the property in 2005, Avalon has concentrated its exploration efforts on the largest known mineralized zone on the property, the Nechalacho REE Deposit (“Nechalacho deposit”). Expenditures during the quarter ended May 31, 2011 totalled $3,902,658.Of this, approximately 60% was spent on drilling and geological work in support of the drilling program, 16% on metallurgical and market studies, 10% on feasibility studies and engineering, 10% on environmental studies and permitting work, and 4% on community consultation work.Most of 3 the drilling in the Quarter was done with the objective of better defining the Nechalacho deposit, gathering geotechnical data for engineering purposes and collecting sample material for pilot plant work.The 2011 winter drilling program began on January 17, 2011 and was concluded on April 28, 2011, with 65 holes totalling 12,224 metres completed. Of these, 24 holes were large diameter PQ holes drilled primarily for bulk sample collection, 23 were HQ definition holes drilled mainly in the West Long Lake area while an additional 18 short holes were drilled for purely geotechnical purposes. Complete assay results are not expected until August. Metallurgical studies are ongoing to define the most efficient process for recovery of the REE. The flotation process testwork has advanced to the mini-pilot plant (‘MPP”) stage. The third of three such trials is planned for late July, 2011, to be carried out at SGS Canada Lakefield Research (“SGS”), with supplementary work being carried out at the Xstrata Process Support (“XPS”) test facility in Sudbury, ON. This work is for the dual purpose of optimizing the flotation process flowsheet prior to initiating a large scale pilot trial in the fall, and producing more concentrate for ongoing bench scale hyrometallurgical process development.The expenditures on feasibility studies and engineering relate to the work on preparing the updated PFS. The results from this study were announced subsequent to the end of the Quarter on July 8, 2011, and are discussed below. Nechalacho Deposit Drilling Since July, 2007 Avalon has completed over 71,000 metres of drilling on the Nechalacho deposit as summarized in the Table below: Calendar Year Holes Metres 16 74 2009 winter 26 2009 summer 44 2010 winter 43 2010 summer 63 2011 winter 65 Total to date The 2011 summer drilling program commenced on June 20, 2011 with geotechnical drilling designed to test the proposed route for the production ramp. This drilling is anticipated to take at least one month. Once the ramp route drilling is completed, this drill will commence geotechnical drilling of the proposed area for the underground crusher. This drilling will also provide additional intercepts of the Basal Zone. The second drill rig, equipped to recover large diameter PQ core for bulk sample recovery, will begin drilling by mid-July. It will continue a similar program as in the winter drilling, with the objective of completing in-fill holes within the Indicated Mineral Resources in the Basal Zone in the area where mining will be initiated. This will result in additional Indicated Resources being re-classified to the Measured level of confidence, and will also provide additional mineralized material for metallurgical testing. As previously reported, the winter drill program was completed on April 28, 2011. Assaying is on-going and due to the large number of samples, special processing requirements of the large diameter PQ core, quality control checking and backlogs at commercial laboratories, it is not expected that all final assay results from this program will be received before late summer. As a result, further updating of the mineral resource estimates will not commence before September. 4 Nechalacho Deposit Mineral Resource Estimates The NI 43-101 compliant resource estimates originally established by independent consultants Roscoe Postle Associates (“RPA”) for the PFS in 2010, were updated by the Company on January 27, 2011 to incorporate all the data generated from the 2010 drilling programs which totalled 27,586 metres in 106 holes. The new resource estimates resulted in significant increases in both Inferred and Indicated Resources for both the Basal Zone and the Upper Zone compared to the resource estimates prepared in 2010 for the PFS. Importantly, theIndicated Resources in the key Basal Zone part of the deposit have increased to 57.49 million tonnes grading 1.56% TREO1 with 20.72% HREO/TREO using the base case $260 Net Metallurgical Return (“NMR”2) cut-off. More significantly, distinct sub-zones with a higher average grade were discovered in the West Long Lake area. These can be identified by applying a higher NMR cut-off and the proportion of Indicated Mineral Resources estimated at the much higher $600 NMR cut-off, now total 14.67 million tonnes at 2.19% TREO and 24.68% HREO/TREO. This motivated the Company to prepare a new mine development plan and a new estimate of Mineral Reserves, which formed the basis for an update of the discounted cash flow (“DCF”) analysis produced for the 2010 PFS, which was disclosed on July 7, 2011 and is discussed further below. The current Nechalacho deposit resource estimates including values for the individual rare earth oxides are summarized in the tables below. The NMR includes the value attributable to ZrO2, Nb2O5, and Ta2O5 in the rock after metallurgical recoveries. Nechalacho Deposit: NI 43-101 Mineral Resources Updated Jan. 27, 2011 Notes: 1. CIM definitions were followed for Mineral Resources. 2. NMR is defined as “Net Metal Return” or the in situ value of all the payable rare metals in the ore net of estimated metallurgical recoveries and separation plant processing costs and estimated profits. 3. HREO (Heavy Rare Earth Oxides) is the total concentration of: Y2O3, Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3 and Lu2O3. 4. TREO (Total Rare Earth Oxides) is HREO plus: La2O3, Ce2O3, Pr6O11, Nd2O3 and Sm2O3. 5 5. Mineral Resources are estimated using price forecasts for 2014 for rare earth oxides prepared early in 2010.These prices are lower than current prices. The prices used are the same as in the June 14, 2010 disclosure. (See PFS column in pricing table below) 6. Mineral Resources are undiluted. 7. A cut-off NMR grade of CAD$260 was used for the base case. NMR is defined as "Net Metal Return" or the in situ value of all the payable rare metals in the ore net of estimated metallurgical recoveries and processing costs. 8. An exchange rate of 1.00 USD 0.90 CAD was used. 9. ZrO2 refers to Zirconium Oxide, Nb2O5 refers to Niobium Oxide, Ta2O5 refers to Tantalum Oxide, Ga2O3 refers to Gallium Oxide. Probable Mineral Reserves Notes: 1.
